54 N.J. 567 (1969)
258 A.2d 361
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
BRUNO JOSEPH SORIANO, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued October 21, 1969.
Decided November 3, 1969.
Miss Cynthia M. Jacob, Assistant Deputy Public Defender, argued the cause for appellant (Mr. Stanley C. VanNess, Public Defender, attorney).
Mr. Robert N. Golden, Assistant County Prosecutor, argued the cause for respondent (Mr. Michael R. Imbriani, Somerset County Prosecutor, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion per curiam in the Appellate Division, 107 N.J. Super. 286.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  NONE.